DETAILED ACTION
This Office action is in response to amendments filed 3/18/2022. It should be noted that claims 1-4 and 16-20 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the another end of the pump unit” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim; only “another end of the pump unit housing” has been properly defined by the claim. Therefore, claim 19 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 and 16-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Klein 2,984,404.
Klein discloses, regarding claim 1, a device, comprising: a gas measurement device (see Fig. 1, sensors 72, 79) for use in process gas measurement applications, the gas measurement device comprising a modular pump system and a gas flow path (clearly shown in Fig. 1), the modular pump system comprising: a single pump unit (comprises stages 23, 39, and all devices connected thereto from elements 5-44; the term “unit” is substantially broad) comprising a pump unit housing (substantially broad; pump stages 23, 39, and all devices connected thereto from elements 5-44 are all inherently housed in some type of casing, particularly in a gas turbine engine - see col. 1, lines 15-20) having a pump unit first end (see 5), a pump unit second end (see 44) and at least two connections 6, 43 located between the pump unit first end (5) and the pump unit second end (44), the pump unit first end defining a pump unit fluid inlet 5, the second end defining a pump unit fluid outlet 44, the at least two connections 6, 43 being located between the pump unit fluid inlet 5 and the pump unit fluid outlet 44; and a plurality of different hook-up units 8, 9, 11, 13, each of which is connectable to the pump unit and wherein at least one of the hook-up units 8, 9, 11, 13 has hook-up unit connections 7, 14 corresponding to the at least two connections 6, 43 of the pump unit , the pump unit being in fluid communication with the at least one of the hook-up units 8, 9, 11, 13 via at least one of the hook-up unit connections 7, 14 of the at least one of the hook-up units and at least one of the at least two connections 6, 43 of the pump unit , the at least one of the hook-up unit connections 7, 14 of the at least one of the hook-up Re claim 2, wherein the pump unit has a filter element 18 associated with (substantially broad) the one of the at least two connections 7, 14; Re claim 3, wherein the at least one of the hook-up units 8, 9, 11, 13 forms a resistance unit and presents, in a connected state with the pump unit , a pneumatic resistance for the pump unit (any of all of conduit elements 8, 9, 11, and 13 can broadly be interpreted as providing pneumatic resistance), the hook-up unit connections 7, 14 comprising a hook-up unit fluid inlet and a hook-up unit fluid outlet (this is clearly the case, see Fig. 1), the at least two connections 6, 43 comprising a connection inlet and a connection outlet (this is clearly the case, see Fig. 1), the connection outlet being located adjacent to the hook-up unit fluid inlet, the connection inlet being located adjacent to the hook-up unit outlet (this is clearly the case, see Fig. 1); Re claim 4, wherein the at least one of the hook-up units 8, 9, 11, 13 forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit , an additional volume for this pump unit (this is clearly the case); Re claim 5, wherein at least one of the hook-up units 8, 9, 11, 13 forms one of a resistance unit and a buffer unit (both substantially broad), the one of the resistance and the buffer unit comprising a means for adjusting 71 a resistance of the one of the resistance unit and the buffer unit; Re claim 6, wherein the means for adjusting  comprises a pressure-dependent, automatically adjustable shut-off body 71.
Klein discloses, regarding claim 16, a method comprising: providing a gas measurement device (see Fig. 1, sensors 72, 79) for use in process gas measurement applications, the gas measurement device comprising a gas flow path and a single Re claim 17, further comprising providing the at least one of the hook-up units 8, 9, 11, 13 as a pneumatic resistance for the pump unit (any of all of conduit elements 8, 9, 11, and Re claim 18, further comprising providing the at least one of the hook-up units 8, 9, 11, 13 as a buffer volume unit (substantially broad) providing an additional volume for this pump unit .
Klein discloses, regarding claim 19, a medical device comprising: a gas measurement device (see Fig. 1, sensors 72, 79) for use in process gas measurement applications, the gas measurement device comprising a gas flow path (clearly shown in Fig. 1), the gas measurement device comprising: a single pump unit (comprises stages 23, 39, and all devices connected thereto from elements 5-44; the term “unit ” is substantially broad) comprising a pump unit housing (substantially broad; pump stages 23, 39, and all devices connected thereto from elements 5-44 are all inherently housed in some type of casing, particularly in a gas turbine engine - see col. 1, lines 15-20), the pump unit housing comprising at least two connections 6, 43 located between one end (see 5) of the pump unit housing and another end (see 44) of the pump unit housing, the one end of the pump unit comprising a pump unit fluid inlet 5, the another end of the pump unit comprising a pump unit fluid outlet 44, the at least two connections 6, 43 being located between the pump unit fluid inlet 5 and the pump unit fluid outlet 44; and a plurality of different hook-up units 8, 9, 11, 13, each of which is connectable to the pump unit , wherein at least one of the hook-up units 8, 9, 11, 13 is connected directly to at Re claim 20, wherein the at least one of the hook-up unit connections 7, 14 defines a hook-up unit connection inlet (this is clearly the case, see Fig. 1), the at least two connections 6, 43 of the pump unit comprising a pump connection inlet and a pump connection outlet (this is clearly the case, see Fig. 1), the pump connection outlet being located adjacent (substantially broad) to the hook-up unit connection inlet, wherein: the at least one of the hook-up units forms a resistance unit and presents, in a connected state with the pump unit , a pneumatic resistance for the pump unit (any of all of conduit elements 8, 9, 11, and 13 can broadly be interpreted as providing pneumatic resistance); or the at least one of the hook-up units forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit , an additional volume for this pump unit (this is clearly the case).

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Regarding to Applicant’s arguments with respect to the amendments made to the independent claims: Applicant argues that “Klein fails to teach and fails to suggest a single pump unit that comprises a pump unit housing that has a first end, a second end and at least two connections located between the first end and the second end, wherein the first end defines one of a fluid inlet and a fluid outlet and the second end defines another one of the fluid outlet and fluid inlet as claimed.” The Examiner respectfully disagrees. Klein’s device most certainly comprises a “pump unit housing” as pump stages 23, 39, and all of the devices connected thereto, from elements 5-44, would be inherently housed in some type of casing, particularly in a gas turbine engine (see col. 1, lines 15-20). Furthermore, the recitation of the housing having “a pump unit first end” and “a pump unit second end” is also substantially broad. The “ends” of the pump unit would clearly be comprised within said housing. Therefore, the Examiner maintains the rejections of claims 1-6 and 16-20 as being anticipated by Klein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746